Citation Nr: 1104544	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for insomnia, to include 
consideration as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2010).

2. Entitlement to service connection for recurrent yeast 
infections.

3. Entitlement to service connection for a low back disability.

4. Entitlement to an initial compensable disability rating for 
bilateral carpal tunnel syndrome from December 21, 2003.
 
5. Entitlement to a disability rating in excess of 10 percent for 
bilateral carpal tunnel syndrome from June 18, 2009.

6. Entitlement to an initial compensable disability rating for 
migraines from December 21, 2003.

7. Entitlement to a disability rating in excess of 30 percent for 
migraines from June 18, 2009.

8. Entitlement to an initial compensable disability rating for a 
left flank scar from December 21, 2003.

9. Entitlement to a disability rating in excess of 10 percent for 
a left flank scar from June 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 
2003, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Columbia, South Carolina 
and Roanoke, Virginia. In July 2006, the RO in Columbia, South 
Carolina granted service connection, effective December 21, 2003, 
with an evaluation of 0 percent, for migraine headaches, 
bilateral carpal tunnel syndrome, and a bilateral left flank 
scar; the RO also denied service connection for a low back 
disability, insomnia, and yeast infections. 

In a May 2007 rating decision, the RO in Roanoke, Virginia 
granted an initial compensable disability rating of 10 percent 
for bilateral carpal tunnel syndrome, effective December 21, 
2003. In an August 2009 rating decision, the RO granted a 
disability rating of 30 percent for migraines, effective June 18, 
2009, and a disability rating of 10 percent for a left flank 
scar, effective June 18, 2009. 

The issues of entitlement to service connection for yeast 
infections and a low back disability; entitlement to an initial 
compensable rating from December 21, 2003 and a disability rating 
in excess of 10 percent from June 18, 2009 for bilateral carpal 
tunnel syndrome; and entitlement to an initial compensable rating 
from December 21, 2003 and a disability rating in excess of 30 
percent from June 18, 2009 for migraine headaches are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2. The Veteran experienced insomnia, a sleep disturbance, which 
has not been attributed to any known clinical diagnosis. 

3. Prior to June 18, 2009, there is no medical evidence to show 
that a left flank scar presented with pain. 

4. As of June 18, 2009, the medical evidence reflects a 
superficial six-by-one centimeter scar with no underlying tissue 
damage, inflammation, edema, or keloid formation, but presenting 
with pain.


CONCLUSIONS OF LAW

1. Insomnia was incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2010). 

2. Prior to June 18, 2009, the criteria for an initial 
compensable evaluation for a left flank scar are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7804, 7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 
7805 (2010).

3. From June 18, 2009 onward, the criteria for a disability 
rating in excess of 10 percent for a left flank scar are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7804, 7805 (2008); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 
7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

The Board grants entitlement to service connection for insomnia 
as an undiagnosed illness under 38 C.F.R. § 3.317; therefore, any 
deficiencies with respect to notice or the duty to assist for 
this claim are nonprejudicial.

For the claims of entitlement to an initial compensable 
evaluation for a left flank scar from December 21, 2003 and 
evaluation in excess of 10 percent for a left flank scar from 
June 18, 2009, VA has complied with its duty to notify the 
Veteran. In November 2006, the Veteran filed a notice of 
disagreement, seeking entitlement to an initial compensable 
evaluation for a left flank scar. In October 2004, June 2005, 
August 2005, and January 2006, VA sent the Veteran VCAA notice 
letters containing information on what evidence the Veteran could 
submit to substantiate her claim, what evidence VA is responsible 
for gathering, and what the evidence must show. Although the 
Veteran was not notified, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), of how VA determines an effective date and 
was not notified as to how VA determines a disability rating 
until May 2008, the Court of Appeals for Veterans Claims has 
declared that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled." Id. at 491; see 
also VAOPGCPREC 8-2003 (Dec. 22, 2003) (stating that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate newly raised 
or "downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability).  As such, no further VCAA notice is required 
with respect to these claims, and, under the circumstances, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

VA has also complied with its duty to assist the Veteran in 
substantiating her claims. All available service treatment and 
medical records have been associated with the claims folder. VA 
provided the Veteran with compensation and pension examinations 
in May 2006 and June 2009 to determine the etiology of and level 
of disability caused by her scar. These examinations were 
adequate to evaluate the service-connected scar, because the 
examiners thoroughly reviewed all available evidence and provided 
trained observations to support their conclusions. 

Neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
decided today that has not been obtained. Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim. See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002). 

Insomnia Claim

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board grants the Veteran's claim for entitlement to service 
connection for insomnia as an undiagnosed illness under 38 C.F.R. 
§ 3.317 because the elements required by VA law are met. See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f) 
(West 2002).

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying 
chronic disability" includes (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, by 
regulation, warrants a presumption of service connection. 
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2) (2010).

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent during the presumptive period 
prescribed by the Secretary, which is by December 31, 2011. 38 
C.F.R. § 3.317(a)(1)(i) (2010). Furthermore, the chronic 
disability must not be attributed to any known clinical disease 
by history, physical examination, or laboratory tests. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2010). 

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(3) (2010).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the following: 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 U.S.C.A. § 1117(g) (West 2002).

No presumptions may be invoked on the basis of advancement of the 
disease when first definitely diagnosed for the purpose of 
showing its existence to a degree of 10 percent within the 
applicable period. This will not be interpreted as requiring that 
the disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may have 
no particular significance when first observed, but in the light 
of subsequent developments it may gain considerable significance. 
Cases in which a chronic condition is shown to exist within a 
short time following the applicable presumptive period, but 
without evidence of manifestations within the period, should be 
developed to determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation of 
the chronic disease to the required 10-percent degree. See 38 
C.F.R. § 3.307(c) (2010).

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The record indicates that the Veteran served in Southwest Asia 
during the required time period; therefore, she is a Persian Gulf 
War Veteran within the meaning of the applicable statute and 
regulation. See 38 U.S.C.A. § 1117(f).

The Veteran's March 1997 entrance examination contains no 
reference to insomnia. No insomnia was reported or identified at 
an October 2003 service examination, two months prior to 
separation. 

At a February 2006 VA compensation and pension examination, the 
Veteran reported chronic insomnia dating back to separation from 
service. The examiner diagnosed moderate sleep impairment, which 
interfered with daily activities and caused decreased 
concentration and memory loss. The examiner noted an Axis I 
diagnosis of primary insomnia, associated with current stress, 
lifestyle, and sleep hygiene. The Board finds no reason to doubt 
the Veteran's competency or credibility to report this insomnia, 
which is a symptom readily observed by a layperson. See Barr, 21 
Vet. App. at 303. Nor does the Board find any reason to doubt the 
competency or credibility of the VA examiner. Because the 
evidence is not in conflict, the Board does not accord higher 
probative weight to any evidence of record.

The Veteran's insomnia manifest prior to December 31, 2011 and 
qualifies as an undiagnosed illness under 38 U.S.C.A. § 1117(g) 
(West 2002) because it is a type of sleep disturbance that has 
not been attributed to any known clinical disease by history, 
physical examination, or laboratory tests. See 38 C.F.R. § 3.317.  

The Board also finds that insomnia manifest to a degree of at 
least 10 percent under the General Rating Formula because a VA 
medical examiner found that the insomnia interfered with the 
Veteran's daily activities. See 38 C.F.R. § 3.317(a)(1)(i), 
4.130, General Rating Formula (stating that a 10-percent 
disability rating is assigned for occupational or social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress). Because the requirements of the 
statute and regulation are met, service connection is granted. 
See 38 U.S.C.A. § 1117;38 C.F.R. § 3.317.

Left Flank Scar Claims

The Veteran seeks an initial compensable disability rating from 
December 21, 2003 and a disability rating in excess of 10 percent 
from June 18, 2009 for a left flank scar. The Board finds that 
the preponderance of the evidence is against these claims. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (holding that the 
preponderance of the evidence must be against a claim before it 
is denied).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted 
is based on review of all evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2010).

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA amended the criteria under which scars are rated, effective 
October 23, 2008. 
As of October 23, 2008, scars, not of the head, face, or neck, 
that are deep and nonlinear are rated under DC 7801, which 
provides a 10-percent disability rating for scars between 6 and 
12 square inches, a 20-percent disability rating for scars 
between 12 and 72 square inches, a 30-percent disability rating 
for scars between 72 and 144 square inches, and a 40-percent 
disability rating for scars greater than 144 square inches. Note 
1 states that a deep scar is one associated with underlying soft 
tissue damage. Scars, not of the head, face, or neck, that are 
superficial and nonlinear are rated under DC 7802, which provides 
a 10-percent disability rating for scars greater than 144 inches. 
Note 1 states that a superficial scar is one not associated with 
underlying soft tissue damage. Scars that are unstable or painful 
are rated under DC 7804, which provides a 10-percent disability 
rating for one or two unstable or painful scars, a 20-percent 
disability rating for three or four unstable or painful scars, 
and a 30-percent disability rating for five or more unstable or 
painful scars. Note 1 states that an unstable scar is one for 
which, for any reason, there is frequent loss of covering of skin 
over the scar. Note 2 states that if one or more scars are both 
unstable and painful, VA should add 10 percent to the evaluation. 
DC 7805 provides that linear scars and other effects of scars 
evaluated under DCs 7800-7804 should be evaluated under an 
appropriate diagnostic code. 

Under the criteria in effect prior to October 23, 2008, scars, 
not of the head, face, or neck, that are deep or limit motion, 
were rated under DC 7801 based on area of the scar, identical to 
the newer criteria. 38 C.F.R. § 4.118 (2008). Scars, not of the 
head, face, or neck, that are superficial and do not limit 
motion, were rated by area, also identical to the newer criteria. 
Id. A superficial, unstable scar; a superficial, painful scar; 
and any other type of scar were rated based on limitation of 
function of the affected part. Id. 

Under both sets of rating criteria, the Board finds that the 
Veteran is entitled to a 10-percent disability rating as of the 
first evidence of painful scarring, which the record shows was at 
a June 18, 2009 VA compensation and pension examination. 

At that examination, the Veteran reported that her scar causes 
discomfort and sometimes throbbing pain when she wears a bra. The 
examiner identified no unstableness and no functional impairment 
due to the scar. At a February 2006 VA examination, the examiner 
identified the Veteran's scar as approximately six centimeters, 
horizontal, slightly darker than surrounding skin, non-irritated, 
not fixed, not disfiguring, slightly raised, and non-tender, with 
no residuals. During that examination, the Veteran did not report 
any pain or discomfort when wearing a bra. 

There is no other evidence of record to show that the Veteran 
experienced any pain from her scar prior to June 18, 2009. 
Moreover, there is no evidence of record to indicate that, at any 
point, the Veteran's scar was unstable, was greater than six 
square inches, or resulted in limited motion. For this reason, 
the preponderance of the evidence is against a finding that any 
higher evaluation is warranted. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



ORDER

Entitlement to service connection for insomnia as an undiagnosed 
illness under 38 C.F.R. § 3.317 is granted.

Entitlement to an initial compensable rating for a left flank 
scar from December 21, 2003 is denied.

Entitlement to a disability rating in excess of 10 percent for a 
left flank scar as of June 18, 2009 is denied.


REMAND

Further development is required in order that VA may comply with 
its duty to assist the Veteran in her claims for entitlement to 
service connection for yeast infections  and a low back 
disability, and for entitlement to initial compensable ratings 
from December 21, 2003 and ratings in excess of 10 and 30 
percent, respectively, as of June 18, 2009 for bilateral carpal 
tunnel syndrome and migraine headaches. See 38 U.S.C.A. § 5103A. 

The VA examinations of record do not include medical evidence as 
to necessary criteria used to rate bilateral carpal tunnel 
syndrome and migraine headaches. See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions). 

While the Veteran claims she currently experiences a low back 
disability and that this condition began in service or as a 
result of service, no opinion as to the medical etiology of a low 
back condition has been obtained. See McClendon v. Nicholson, 20 
Vet. App. 79 (2006). Additionally, no abnormalities of the back 
were found in a cursory inspection at a February 2006 VA 
examination. However, the Veteran reported a misunderstanding 
about radiological scans, which were to accompany the examination 
and would have been used to diagnose a current disability. The 
file does not reflect these scans, which were also scheduled for 
further examination of the Veteran's wrists, were ever conducted. 

For the issues of entitlement to service connection for yeast 
infections and for initial compensable ratings for migraine 
headaches and bilateral carpal tunnel syndrome from December 21, 
2003, VA must obtain retrospective medical opinions. See Chotta 
v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 
Vet. App. 63 (2008) (holding that the duty to assist may include 
development of medical evidence through a retrospective medical 
evaluation where there is a lack of medical evidence for the 
relevant time period).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
her for yeast infections, a low back 
disability, carpal tunnel syndrome, and 
migraine headaches. After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain all relevant and previously 
unobtained records from each health care 
provider the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, she may 
alternatively obtain the records on 
her own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent VA medical center 
treatment records from March 2009. 
c.	In particular with regard to her 
claim for an increased rating for 
migraine headaches, the Veteran 
should submit, or notify the RO/AMC 
where records could be obtained, 
supporting any asserted 
interference with employment, 
including but not limited to 
employer's records of her absences 
due to the disability.  

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC must 
schedule the Veteran for a VA examination 
by a physician with appropriate expertise 
in general medicine. The purpose of the 
examination is to determine: (1) whether 
the record shows chronicity and continuity 
of yeast infections incurred in military 
service; (2) whether any current low back 
disability was incurred in or aggravated by 
military service; (3) the current level of 
disability due to bilateral carpal tunnel 
syndrome, including whether symptoms are 
mild, moderate, or severe; (4) the current 
level of disability due to migraine 
headaches, including whether prostrating 
attacks occur and how often; and (5) the 
level of disability displayed between 
September 2004 and June 18, 2009 for 
bilateral carpal tunnel syndrome and 
migraines.

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The physician must consider all 
medical evidence of record. In 
particular, the Board calls the 
physician's attention to service 
treatment records indicating claimed 
conditions during military service: 
July 2003, July 2000, August 2000, 
September 1999, March 1999, July 1998, 
May 1998, December 1997, October 1997, 
and September 1997 treatment for yeast 
infections; reported back pain in 
February 1998, May 1999, October 2002, 
and June 2003; and a March 1997 
entrance examination with no medical 
problems reported. 

c.	The physician must consider the 
Veteran's lay testimony regarding her 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	All indicated tests and studies must 
be performed if not yet accomplished, 
including radiological scans as 
ordered but never conducted during a 
May 2006 VA compensation and pension 
examination.

e.	The physician must specifically opine 
whether he or she can diagnose a 
current disability related to the 
claimed conditions of yeast infections 
and a low back disability; whether 
each currently diagnosed disability 
was incurred in or aggravated by 
active service or is related to any 
incident of active service; and, for 
each currently diagnosed disability, 
whether the record shows chronicity 
and continuity of symptoms since 
separation. See 38 C.F.R. § 3.303 
(2010). 

f.	The examiner should opine as to the 
current level of disability due to 
bilateral carpal tunnel syndrome, 
including whether left and right 
carpal tunnel syndrome symptoms 
differ; whether symptoms are mild, 
moderate, or severe; whether and to 
what extent there is any limitation of 
motion, including as due to pain and 
repetitive use; and whether there are 
any accompanying neurological symptoms 
on either side. 

g.	The examiner should consider all 
evidence of record related to 
bilateral carpal tunnel syndrome and 
provide a retrospective medical 
opinion as to the level of disability, 
as detailed in part f, due to carpal 
tunnel syndrome for the period from 
September 2004 to June 18, 2009. 

h.	The examiner should opine as to the 
current level of disability due to 
migraine headaches, including whether 
and how often these headaches are 
accompanied by prostrating attacks 
supported by clinical evidence if any. 

i.	In all conclusions, the physician must 
identify and explain the medical bases 
of his or her opinions with reference 
to the claims file. If the physician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	If the benefits sought remain denied, the 
RO/AMC must provide the Veteran and her 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until 
she is notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


